DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 12/02/21.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The rejection of Claims 5-7, 9, and 10 under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO 2012/173370 A2) in view of Dorok et al. (WO 2013/079676 A1) as set forth in the Final Rejection filed 08/02/21 is overcome by the cancellation of the claims.

4.	The rejection of Claims 1-4, 8, and 11-15 under 35 U.S.C. 103 as being unpatentable over Shin et al. (WO 2012/173370 A2) in view of Dorok et al. (WO 2013/079676 A1) as set forth in the Final Rejection filed 08/02/21 is overcome by the Applicant’s amendments.

Examiner’s Note
5.	The Office has relied upon the Machine Translation of foreign priority document KR 10-2012-0138671 as the English equivalent of PCT publication WO 2012/173370 A2 (herein referred to as “Shin et al.”).

Allowable Subject Matter
Claims 1-4, 8, and 11-20 are allowed.
	The closest prior art is provided by Shin et al. (WO 2012/173370 A2), which discloses compounds to be of the following form:

    PNG
    media_image1.png
    159
    278
    media_image1.png
    Greyscale

([12]) where R1 must be naphthyl or biphenyl and least one of R2-10 = 

    PNG
    media_image2.png
    88
    106
    media_image2.png
    Greyscale

([17]) where Ar1-2 = substituted or unsubstituted aryl group (page 4 of the Machine Translation).  An embodiment is disclosed:

    PNG
    media_image3.png
    281
    143
    media_image3.png
    Greyscale

(compound 1-4, page 6).  However, it is the position of the Office that neither Shin et al. singly nor in combination with any other prior art provides sufficient motivation to produce the compound of Applicant’s formula (I), particularly in regards to the specific nature of at least one group selected from R1-3 having general formula E-A. 

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137.  The examiner can normally be reached on Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.